Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 11/23/2022, in which claims 1, and 20 are amended. Claims 1-14, 16-20 are currently pending.
	Response to Arguments
As to claims 14, applicants submit the following argument.
“Nothing in workspace interface screen 500 teaches or suggests a card or tile that includes a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project as required by claim 14. The only way to see who is assigned to the project is to click on interface elements 614, 624, 634, or 644 and access the task tracking system or event scheduling system, the notification card itself does not provide this information. 
Moreover, Ho Figure 5 only shows a single notification card 550 in notification area 540, nothing in Ho teaches or suggests that multiple notification cards are displayed in notification area 540 at once. For at least this reason, Ho does not teach or suggest this element of claim 14, therefore the proposed combination of Jakobovits, Liu, and Ho also do not teach or suggest every 
element of claim 14. Accordingly, Applicant respectfully requests that the § 103 rejection of claim 14 be withdrawn.”

The examiner respectfully disagrees. Ho discloses that the entire workspace is for the purpose of working on projects [See Col 3, Ln 9-13, and Col 4, Ln 15-31]. Accordingly, the cards displayed for files and programs (e.g. video app, word app, spreadsheet app) associated with project(s) [See Col 4, Ln 51- Col 5, Ln 36 and Col 8, Ln 55- Col 9, 25]. Further, any received notifications (plurality of tiles) are displayed in the workspace notification area [See Col 8, Ln 12-17].
Applicant’s additional arguments with respect to claims 1-14, 16-20 have been considered but are moot in view of a new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11157160, in view of Poel et al (US 10664772 B1 thereafter "Poel"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing the method steps with means for performing the steps.
As to claim 1, Claim 1 of patent no. 11157160 discloses a first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: [“first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to:”]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; … [“establish a virtual workspace across a first screen of the first IHS and a second screen of a second IHS, at least in part, through a backend IHS; and”].
However, Claim 1 of patent no. 11157160 does not teach “wherein the virtual workspace is controlled or manipulated by only one IHS at a time; and provide a contextual menu for rendering by a given one of the first or second displays, wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Poel does teach “wherein the virtual workspace is controlled or manipulated by only one IHS at a time; and provide a contextual menu for rendering by a given one of the first or second displays”.
Poel discloses that a user may share their desktop (virtual workspace) with other users by scheduling a session via server 1512 (backend IHS) [See Col 57, Ln 43-55, Col 58, Ln 43-52, and Col 86, Ln 29-61]. The desktop sharing session is provided to a plurality of device ("second display of a second IHS") [See Col 87, Ln 46-49]. Only the desktop presenting user may control the desktop (only one IHS at a time) [See Col 89, Ln 56-64]. A contextual notification may be setup via a contextual menu displayed to the user [See Col 44, Ln 7-45]. Since the contextual menu may be setup by any user, a skilled artisan would understand that the menu may be displayed on "the first or second displays".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11157160 to incorporate the teachings of Poel’s sharing session session.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Poel’s sharer control would have predictably resulted in avoiding command collisions.
However, patent no. 11157160, and Poel do not teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Liu does teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11157160, and Poel’s sharing session session to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
As to claim 2, Claim 2 of patent no. 11157160 discloses the first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS; … and establish the virtual workspace across the first display of the first IHS and the second display of the second IHS based upon the data and the … position [“The first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS;… and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.”].
Claims 1 and 2 of patent no. 11157160 does not explicitly teach “determine the relative position of the second IHS with respect to the first IHS; and establish the virtual workspace … based upon the data and the relative position”. (Emphasis added)
However, Claim 2 does teach “determine a position of the second IHS; and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.” It would have been obvious to determine a relative position of the second IHS with respect to the first IHS, and utilize the relative distance for establishing the virtual workspace.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 2 of patent no. 11157160 to incorporate a relative position.
Motivation to do so would be to provide the workspace based on a distance between the first and second IHS rather than exact locations.
Claims 1-2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11150860, in view of Poel et al (US 10664772 B1 thereafter "Poel"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"). Although the conflicting claims are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions, and implementing the method steps with means for performing the steps.
As to claim 1, Claim 1 of patent no. 11150860 discloses a first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: [“first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution by the processor, cause the first IHS to:”]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; … [“transmit a virtual workspace initiation request to a backend IHS, wherein the request comprises an identification of a second IHS collocated with respect to the first IHS;… initiate the virtual workspace across a first screen of the first IHS and a second screen of the second IHS…”].
However, Claim 1 of patent no. 11150860 does not teach “wherein the virtual workspace is controlled or manipulated by only one IHS at a time; and provide a contextual menu for rendering by a given one of the first or second displays, wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Poel does teach “wherein the virtual workspace is controlled or manipulated by only one IHS at a time; and provide a contextual menu for rendering by a given one of the first or second displays”.
Poel discloses that a user may share their desktop (virtual workspace) with other users by scheduling a session via server 1512 (backend IHS) [See Col 57, Ln 43-55, Col 58, Ln 43-52, and Col 86, Ln 29-61]. The desktop sharing session is provided to a plurality of device ("second display of a second IHS") [See Col 87, Ln 46-49]. Only the desktop presenting user may control the desktop (only one IHS at a time) [See Col 89, Ln 56-64]. A contextual notification may be setup via a contextual menu displayed to the user [See Col 44, Ln 7-45]. Since the contextual menu may be setup by any user, a skilled artisan would understand that the menu may be displayed on "the first or second displays".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11157160 to incorporate the teachings of Poel’s sharing session session.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Poel’s sharer control would have predictably resulted in avoiding command collisions.
However, patent no. 11150860, and Poel do not teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
On the other hand, Liu does teach “wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display.”
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11150860, and Poel’s sharing session session to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
As to claim 2, Claim 1 of patent no. 11150860 discloses the first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; receive, from the backend IHS, data associated with the second IHS; … and establish the virtual workspace across the first display of the first IHS and the second display of the second IHS based upon the data and the … position [“transmit a virtual workspace initiation request to a backend IHS, wherein the request comprises an identification of a second IHS collocated with respect to the first IHS; receive, from the backend IHS, data associated with the second IHS; determine a position of the second IHS; and initiate the virtual workspace across a first screen of the first IHS and a second screen of the second IHS based upon the data and the position.”].
Claim 1 of patent no. 11150860 does not does not explicitly teach “determine the relative position of the second IHS with respect to the first IHS; and establish the virtual workspace … based upon the data and the relative position”. (Emphasis added)
However, Claim 1 does teach “determine a position of the second IHS; and establish the virtual workspace across the first screen of the first IHS and the second screen of the second IHS based upon the data and the position.” It would have been obvious to determine a relative position of the second IHS with respect to the first IHS, and utilize the relative distance for establishing the virtual workspace.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Claim 1 of patent no. 11150860 to incorporate a relative position.
Motivation to do so would be to provide the workspace based on a distance between the first and second IHS rather than exact locations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poel et al (US 10664772 B1 thereafter "Poel"), in view of Liu et al (US 20160179455 A1 thereafter "Liu").
As to claim 1, Poel discloses a first Information Handling System (IHS), comprising: a processor; and a memory coupled to the processor, the memory having program instructions stored thereon that, upon execution, cause the first IHS to: establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS, and [A user may share their desktop (virtual workspace ) with other users by scheduling a session via server 1512 (backend IHS) [See Col 57, Ln 43-55, Col 58, Ln 43-52, and Col 86, Ln 29-61]. The desktop sharing session is provided to a plurality of devices ("second display of a second IHS") [See Col 87, Ln 46-49]]
wherein the virtual workspace is controlled or manipulated by only one IHS at a time; [Only the desktop presenting user may control the desktop (only one IHS at a time) [See Col 89, Ln 56-64]] 
provide a contextual menu for rendering by a given one of the first or second displays, … [A contextual notification may be setup via a contextual menu displayed to the user [See Col 44, Ln 7-45]. Since the contextual menu may be setup by any user, a skilled artisan would understand that the menu may be displayed on "the first or second displays"].
 However, Poel does not teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
On the other hand, Liu does teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display."
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
As to claim 2, Poel, and Liu disclose the first IHS of claim 1, wherein to establish the virtual workspace, the program instructions, upon execution, further cause the first IHS to: transmit a virtual workspace initiation request to the backend IHS, wherein the request comprises an identification of the second IHS; [Poel, A user may share their desktop (virtual workspace ) with other users by scheduling a session via server 1512 (backend IHS) [See Col 57, Ln 43-55, Col 58, Ln 43-52, and Col 86, Ln 29-61]. The user starting the session provides the email address of the users to be included [See Col 57, Ln 7-17]]
receive, from the backend IHS, data associated with the second IHS; [Poel, an attendee of the session may provide files to be included as part of the session to the server [See Col 59, Ln 29-36]. The files added to the session may be received by the initiating device 60 user [See Col 63, Ln 1-9]]
determine the relative position of the second IHS with respect to the first IHS; and [Poel, the relative distance to other users based on their device 60 to the viewing device 60 user is determined [See Col 38, Ln 4-22]]
establish the virtual workspace across the first display of the first IHS and the second display of the second IHS based upon the data and the relative position [Liu, a user may place content and applications (virtual workspace) on a public display based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208]. Poel, the files uploaded by the invitee are included in the session [See Col 63, Ln 10-21]]. 
As to claim 3, Poel, and Liu disclose the first IHS of claim 1, wherein the given display is the first display in response to the first display having a selected relative position with respect to the second display [Liu, a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241]. If the user device (first display) is outside of a threshold distance (relative position) from the public display, then the content/app is only shown on the user device [See ¶-74]. The content/app may only be shown on public displays (if any) that are determined to be near [See ¶-74, 80]].  
As to claim 4, Poel, and Liu disclose the first IHS of claim 3, wherein the given display is the second display in response to the second display having the selected relative position with respect to the first display [Liu,  If a public display is determined to be within a threshold distance (relative position) of the user device (first display), the content/app may be displayed on the public display (second display) [See ¶-74, 80]].
As to claim 5, Poel, and Liu disclose the first IHS of claim 3, wherein at least one of: (a) the given display is the first display during a first portion of a virtual workspace session and the given display is the second display during a second portion of the virtual workspace session following the first portion; or [Liu, If the user device (first display) is outside of a threshold distance (relative position) from the public display, then the content/app is only shown on the user device [See ¶-74]. If a public display is determined to be within a threshold distance (relative position) of the user device (first display) by the user moving closer, then the content/app may be displayed on the public display (second display) [See ¶-74, 80]]
(b) the given display is the second display during a first portion of a virtual workspace session and the given display is the first display during a second portion of the virtual workspace session following the first portion [Liu, If a public display is determined to be within a threshold distance (relative position) of the user device (first display), the content/app may be displayed on the public display (second display) [See ¶-74, 80]. If the user device (first display) moves outside of a threshold distance (relative position) from the public display, then the content/app is only shown on the user device [See ¶-74]].
As to claim 6, Poel, and Liu disclose the first IHS of claim 1, wherein the given display is further selected, at least in part, depending upon a proximity of the second IHS to the first IHS [Liu, If a public display (second IHS) is determined to be within a threshold distance (proximity) of the user device (first IHS), the content/app may be displayed on the public display [See ¶-74, 80]]. 
As to claim 20, Poel discloses a method, comprising: transmitting, by a first Information Handling System (IHS), a virtual workspace initiation request to a backend IHS, wherein the request comprises an identification of a second IHS; [A user may share their desktop or files in a session (virtual workspace ) with other users by scheduling a session via server 1512 (backend IHS) [See Col 57, Ln 43-55, Col 58, Ln 43-52, and Col 86, Ln 29-61]. The user starting the session provides the email address of the users to be included [See Col 57, Ln 7-17]]
receiving, at the first IHS from the backend IHS, data associated with the second IHS; [An attendee of the session may provide files to be included as part of the session to the server [See Col 59, Ln 29-36]. The files added to the session may be received by the initiating device 60 user [See Col 63, Ln 1-9]]
determining, by the first IHS, a relative position of the second IHS with respect to the first IHS; [The relative distance to other users based on their device 60 to the viewing device 60 user is determined [See Col 38, Ln 4-22]]
establishing, by the first IHS, the virtual workspace across a first display of the first IHS and a second display of the second IHS based upon the data…,  wherein the first display and the second display render the entire virtual workspace; and [The files uploaded by the invitee are included in the session (virtual workspace) [See Col 63, Ln 10-21]. Fig 70 shows the session browser page (virtual workspace) and the same content in 1774 [See Col 63, Ln 10-24]. Since each participating conferee’s device displays the session browser page and the same content in 1774 [See Col 63, Ln 10-24], a skilled artisan would understand that the virtual workspace is rendered entirely on the initiating device 60 user’s device (first display of the first IHS) and other conferee devices (second display of the second IHS)]
providing, by the first IHS, a contextual menu for rendering by a given one of the first or second displays, … [A contextual notification may be setup via a contextual menu displayed to the user [See Col 44, Ln 7-45]. Since the contextual menu may be setup by any user, a skilled artisan would understand that the menu may be displayed on "the first or second displays"]].
However, Poel does not teach "establishing, by the first IHS, the virtual workspace based on … the relative position, … wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display." (Emphasis added.)
On the other hand, Liu does teach “establishing, by the first IHS, the virtual workspace based on … the relative position, … and wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display." (Emphasis added.)
Liu discloses that a remote device (first IHS) determines the distance and direction (relative position) to a display device 110-1 (second IHS) [See ¶-40]. A user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
Claims 7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Poel et al (US 10664772 B1 thereafter “Poel”), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma").
As to claim 7, Poel, and Liu do not disclose "wherein to provide the contextual menu, the program instructions, upon execution, further cause the first IHS to present, in each of a plurality of tiles, at least one of: (i) an application or (ii) piece of content associated with one of a plurality of projects."
On the other hand, Sharma does teach "wherein to provide the contextual menu, the program instructions, upon execution, further cause the first IHS to present, in each of a plurality of tiles, at least one of: (i) an application or (ii) piece of content associated with one of a plurality of projects."
Sharma discloses that a contextual menu is displayed to the user [See ¶-27, 36]. The contextual menu includes a plurality of application/content cards (plurality of tiles) [See ¶-38-39]. The cards may be associated with an application [See ¶-38]. The cards may also include photographs of an album ("piece of content associated with one of a plurality of projects") [See ¶-54]. Fig 7E shows an image 724 (piece of content) within an email (project) [See ¶-58].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session, and Liu's distance based content presentation to incorporate the teachings of Sharma's application/content cards.
Motivation to do so would be to allow users to easily navigate representations of applications in an intuitive display, as taught by Sharma [See ¶-28].
As to claim 11, Poel, Liu, and Sharma disclose the first IHS of claim 7, wherein upon the user's dragging-and-dropping of a piece of content from an application window to a selected tile of the contextual menu, the program instructions, upon execution, cause the first IHS to add the piece of content to a project associated with the selected tile [Sharma, A user may drag an object (piece of content) from a foreground application (application window) to another content card (selected tile) [See ¶-27]. The content may then be added to an email (project) associated with the content card [See ¶-57]].
[Examiner's note: The limitation "paste or reproduce" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "reproduce" teaches the entire limitation]
As to claim 12, Poel, Liu, and Sharma disclose the first IHS of claim 7, wherein upon the user's dragging-and-dropping of a piece of content from a selected tile of the contextual menu to an application window, the program instructions, upon execution, cause the first IHS to … reproduce the piece of content onto the application window [Sharma, the user may drag a photo (piece of content) from a photo application card (selected tile) to an email application (application window) as shown in Figs 7D-E [See ¶-56-58]. The photo is then added ("reproduce the piece of content") to an email within the email application [See ¶-58]].
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Poel et al (US 10664772 B1 thereafter “Poel”), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma"), in view of Vogel et al (US 20160132568 A1 thereafter "Vogel").
[Examiner's note: The limitation "at least one of: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..." teaches the entire limitation]
As to claim 8, Poel, Liu, and Sharma do not disclose "wherein each of the plurality of projects is positioned on the contextual menu based upon at least one of: a location of the first IHS, a location of the second IHS, a form-factor of the first IHS, a form-factor of the second IHS, a calendar event, a communication channel in use, a proximity of another user with respect to the user, or a proximity of the second IHS with respect to the first IHS."
On the other hand, Vogel does teach "wherein each of the plurality of projects is positioned on the contextual menu based upon at least one of: a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..."
Vogel discloses that a context based interface (contextual menu) arranges content items based on the location of the device ("a location of the first IHS") [See ¶-38-40, 33]. Items are also arranged based on a proximity to other individuals ("proximity of another user with respect to the user"), and calendar events [See ¶-33]. The content items may be documents or presentations (projects) [See ¶-51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session, Liu's distance based content presentation, and Sharma's application/content cards to incorporate the teachings of Vogel's content positioning.
Motivation to do so would be to overcome the drawbacks of the prior art which are cumbersome and time consuming in searching for locating and interacting with desired content, as taught by Vogel [See ¶-5-6].
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Poel et al (US 10664772 B1 thereafter “Poel”), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma"), in view of Karunamuni et al (US 20180335939 A1 thereafter "Karunamuni").
As to claim 9, Poel, Liu, and Sharma disclose the first IHS of claim 7, wherein upon the user's selection of a given one of the plurality of tiles, the program instructions, upon execution, further cause the first IHS to launch each application listed in the given tile with each associated piece of content … [Sharma, Cards (one of the plurality of tiles) may display content folders with a plurality of applications [See ¶-39]. When selected, the card launches multiple applications [See ¶-39]].
However, Poel, Liu, and Sharma do not teach "in a last-used application window configuration."
On the other hand, Karunamuni does teach "in a last-used application window configuration."
Karunamuni discloses that application views may be displayed that include a view of the final state of the application when last used [See ¶-338]. When an application view is selected, the application is resumed to the retained state ("last-used application window configuration") [See ¶-361].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session, Liu's distance based content presentation, and Sharma's application/content cards to incorporate the teachings of Karunamuni's application resuming.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Karunamuni's application resuming would have predictably resulted in increasing efficiency by allowing a user to more easily multitask. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Poel et al (US 10664772 B1 thereafter “Poel”), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma"), in view of Shiplacoff et al (US 20100095240 A1 thereafter "Shiplacoff").
As to claim 10, Poel, Liu, and Sharma do not disclose "wherein upon the user's dragging-and-dropping of a given one of the plurality of tiles to a different location on the contextual menu, the program instructions, upon execution, further cause the first IHS to re-position the tiles in an order selected by the user."
On the other hand, Shiplacoff does teach "wherein upon the user's dragging-and-dropping of a given one of the plurality of tiles to a different location on the contextual menu, the program instructions, upon execution, further cause the first IHS to re-position the tiles in an order selected by the user."
Shiplacoff discloses that a user may rearrange cards (plurality of tiles) using a finger dragging input (dragging-and-dropping) [See ¶-104]. Cards may represent applications [See ¶-70].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session, Liu's distance based content presentation, and Sharma's application/content cards to incorporate the teachings of Shiplacoff's card rearranging.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Shiplacoff's card rearranging would have predictably resulted in allowing the user to arrange cards/activities to a desired order thus allowing the user to be more efficient.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Poel et al (US 10664772 B1 thereafter “Poel”), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Vogel et al (US 20160132568 A1 thereafter "Vogel").
As to claim 13, Poel, and Liu do not disclose "wherein the contextual menu comprises a search bar."
On the other hand, Vogel does teach "wherein the contextual menu comprises a search bar."
Vogel discloses a context based interface (contextual menu) arranges content items based on the location of the device [See ¶-38-40, 33]. A mechanism 414 shown in Fig 4B may be used by the user for inputting a search query (search bar) [See ¶-73]. A skilled artisan would understand that the mechanism 414 appears to be part of a bar for searching (search bar).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Poel’s sharing session, and Liu's distance based content presentation to incorporate the teachings of Vogel's search interface.
Motivation to do so would be to overcome the drawbacks of the prior art which make locating content cumbersome and time consuming, as taught by Vogel [See ¶-5-6].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho").
As to claim 14, Jakobovits discloses a memory storage device having program instructions stored thereon that, upon execution by a processor of a first Information Handling System (IHS), cause the first IHS to: [Memory 1626 (memory) stores instructions performed by processor 1614 [See ¶-153, 161]]
establish a virtual workspace across a first display of the first IHS and a second display of a second IHS, at least in part, through a backend IHS; and [Figs 1A-C show that a virtual workspace 165 may be established across node 101 (first IHS) and node 151 (second IHS) [See ¶-47, 51]. The virtual workspace may be established using a server 615, as shown in Fig 6 [See ¶-73-74]. Further, as shown in Fig 1B, the individual viewports are a portion of a complete virtual workspace 165 [See ¶-49]. Thus node 101 (first IHS) and node 151 (second IHS) are fused into a single virtual workspace]
provide a contextual menu for rendering by a given one of the first or second displays … [The user may request the display of context menu 812 (contextual menu) [See ¶-89]. The context menu may be displayed on the first client [See ¶-87]. A skilled artisan would understand that a user may request the context menu for display on a second client]. 
However, Jakobovits does not teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display, wherein the contextual menu comprises a plurality of tiles, and wherein at least one of the plurality of tile comprises: a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project."
On the other hand, Liu does teach "wherein the given display is selected, at least in part, based upon a relative position of the first display with respect to the second display…"
Liu discloses that a user may place content and applications on a public display (second display) based on the location of the user device (first display) to the public display (second display) [See ¶-74, 206-208, 241].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace to incorporate the teachings of Liu's distance based content presentation.
Motivation to do so would be to overcome the drawbacks of the current prior art which provide small screens on user devices and make certain tasks difficult, as taught by Liu [See ¶-3].
However, Jakobovits, and Liu do not teach "wherein the contextual menu comprises a plurality of tiles, and wherein at least one of the plurality of tile comprises: a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project."
On the other hand, Ho does teach "wherein the contextual menu comprises a plurality of tiles, and wherein at least one of the plurality of tile comprises: a local or cloud-based application associated with one of a plurality of projects, an electronic file associated with the project, and at least one person assigned to the project."
Ho discloses that the entire workspace is for the purpose of working on projects [See Col 3, Ln 9-13, and Col 4, Ln 15-31]. Accordingly, the cards displayed for files and programs (e.g. video app, word app, spreadsheet app) associated with project(s) [See Col 4, Ln 51- Col 5, Ln 36 and Col 8, Ln 55- Col 9, Ln 25]. Further, any received notifications (plurality of tiles) are displayed in the workspace notification area [See Col 8, Ln 12-17]. Users can be assigned to tasks, and the task assignments are displayed in a tile [See Col 5, Ln 61- Col 6, Ln 4 and Col 9, Ln 26-54]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, and Liu's distance based content presentation to incorporate the teachings of Ho's card interface workspace.
Motivation to do so would be to allow users to work collaboratively, as taught by Ho [See Col 1, Ln 11-15].
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho"), in view of Vogel et al (US 20160132568 A1 thereafter "Vogel").
[Examiner's note: The limitation "at least one of: …" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..." teaches the entire limitation]
As to claim 16, Jakobovits, Liu, and Ho do not disclose "wherein each of the plurality of projects is positioned on the contextual menu based upon at least one of: a location of the first IHS, a location of the second IHS, a form-factor of the first IHS, a form-factor of the second IHS, a calendar event, a communication channel in use, a proximity of another user with respect to the user, or a proximity of the second IHS with respect to the first IHS."
On the other hand, Vogel does teach "wherein each of the plurality of tiles is positioned on the contextual menu based upon at least one of: a location of the first IHS, … a calendar event, … a proximity of another user with respect to the user, ..."
Vogel discloses that a context based interface (contextual menu) arranges content items based on the location of the device ("a location of the first IHS") [See ¶-38-40, 33]. Items are also arranged based on a proximity to other individuals ("proximity of another user with respect to the user"), and calendar events [See ¶-33]. The content items may be documents or presentations (projects) [See ¶-51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Vogel's content positioning.
Motivation to do so would be to overcome the drawbacks of the prior art which are cumbersome and time consuming in searching for locating and interacting with desired content, as taught by Vogel [See ¶-5-6].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho"), in view of Karunamuni et al (US 20180335939 A1 thereafter "Karunamuni").
As to claim 17, Jakobovits, Liu, and Ho disclose the memory storage device claim 14, wherein upon the user's selection of a given one of the plurality of tiles, the program instructions, upon execution, further cause the first IHS to launch each application listed in the given tile with each associated piece of content … [Ho, Files (piece of content) can be edited in applications [See Col 4, Ln 51- Col 5, Ln 10].
However, Jakobovits, Liu, and Ho do not teach "in a last-used application window configuration."
On the other hand, Karunamuni does teach "in a last-used application window configuration."
Karunamuni discloses that application views may be displayed that include a view of the final state of the application when last used [See ¶-338]. When an application view is selected, the application is resumed to the retained state ("last-used application window configuration") [See ¶-361].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Karunamuni's application resuming.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Karunamuni's application resuming would have predictably resulted in increasing efficiency by allowing a user to more easily multitask.
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jakobovits et al (US 20190121498 A1 thereafter "Jakobovits"), in view of Liu et al (US 20160179455 A1 thereafter "Liu"), in view of Ho et al (US 9584565 B1 thereafter "Ho"), in view of Sharma et al (US 20140137020 A1 thereafter "Sharma").
As to claim 18, Jakobovits, Liu, and Ho do not disclose “wherein upon the user's dragging-and- dropping of a piece of content from an application window to a selected tile of the contextual menu, the program instructions, upon execution, cause the first IHS to add the piece of content to a project associated with the selected tile.”
On the other hand, Sharma does teach “wherein upon the user's dragging-and- dropping of a piece of content from an application window to a selected tile of the contextual menu, the program instructions, upon execution, cause the first IHS to add the piece of content to a project associated with the selected tile.”
Sharma discloses that a user may drag an object (piece of content) from a foreground application (application window) to another content card (selected tile) [See ¶-27]. The content may then be added to an email (project) associated with the content card [See ¶-57].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Sharma’s content drag and drop.
Motivation to do so would be to allow the user to transition a content item directly to a desired application [See ¶-57].
[Examiner's note: The limitation "paste or reproduce" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "reproduce" teaches the entire limitation]
As to claim 19, Jakobovits, Liu, and Ho do not disclose “wherein upon the user's dragging-and-dropping of a piece of content from a selected tile of the contextual menu to an application window, the program instructions, upon execution, cause the first IHS to paste or reproduce the piece of content onto the application window.”
On the other hand, Sharma does teach “wherein upon the user's dragging-and- dropping of a piece of content from a selected tile of the contextual menu to an application window, the program instructions, upon execution, cause the first IHS to … reproduce the piece of content onto the application window.”
Sharma, the user may drag a photo (piece of content) from a photo application card (selected tile) to an email application (application window) as shown in Figs 7D-E [See ¶-56-58]. The photo is then added ("reproduce the piece of content") to an email within the email application [See ¶-58]]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Jakobovits' virtual workspace, Liu's distance based content presentation, and Ho's card interface workspace to incorporate the teachings of Sharma’s content drag and drop.
Motivation to do so would be to allow the user to transition a content item directly to a desired application [See ¶-57].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173